Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Anthony Michael Martino, Appellant                    Appeal from the 173rd District Court of
                                                      Henderson County, Texas (Tr. Ct. No.
No. 06-19-00077-CR         v.                         CR17-0201-173). Memorandum Opinion
                                                      delivered by Justice Burgess, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
assessment of attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Anthony Michael Martino, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED AUGUST 16, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk